Citation Nr: 1009685	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-33 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than July 1, 2007, 
for the payment of additional compensation benefits for the 
Veteran's spouse and two dependent children. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from May 1995 to November 
1997.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to the benefit 
sought. 


FINDINGS OF FACT

1.	Through a March 2006 rating decision, the RO increased 
to 30 percent               the Veteran's combined disability 
rating. In a March 27, 2006 notification letter   the Veteran 
was informed of the need to submit additional evidence 
concerning benefits sought at a higher rate based upon 
marital and dependency status. 

2.	On June 29, 2007, the RO received the Veteran's formal 
Declaration of Status of Dependents, VA Form 21-686c, 
containing identifying information regarding her spouse and 
two claimed dependents. There is no earlier such form on 
file. 


CONCLUSION OF LAW

The criteria are not met for the assignment of an effective 
date prior to July 1, 2007 for the payment of additional 
compensation benefits for the Veteran's spouse and two 
dependent children. 38 U.S.C.A. § 5110(f) (West 2002 & Supp. 
2009);              38 C.F.R. § 3.401(b) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

The VCAA has been held not to apply in all instances. Where a 
case may be resolved based entirely upon relevant law, and 
not the underlying factual circumstances then the VCAA is not 
controlling. 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim). See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002). This present case falls within this categorization, 
as the outcome is dispositive upon application of the law and 
regulations governing assignment of effective dates, without 
regard for more detailed inquiry into the underlying factual 
background. Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 
Moreover, there            is no further factual development 
that could possibly be warranted at this stage. Accordingly, 
the VCAA does not apply in the instant matter.

Background and Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a).

The law provides that a Veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents. 38 U.S.C.A. § 1115.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of notification of such rating 
action. 38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability: (i) Date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within            one year 
of the event; otherwise (ii) Date notice is received of the 
dependent's existence, if evidence is received within one 
year of the Department of Veterans Affairs request. (2) Date 
dependency arises. (3) Effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action. (4) 
Date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).

The Veteran's primary contention in this case is that the RO 
lost or misplaced her original application for additional 
compensation for dependents, which she states she filed in 
April 2006, within one-month of an RO rating decision 
awarding her service-connected disability compensation at the 
30 percent level. As a result, additional compensation for 
dependents was not then added to her award.                
The Veteran further maintains that when she discovered the 
oversight in June 2007 that VA representatives at the RO took 
misleading and erroneous actions on her case, initially 
suggesting that the April 2006 application thought to be lost 
had been located, but then retracting this statement.

The claims file reflects that in March 2006, the RO issued a 
rating decision granting service connection for a right foot 
scar with a 10 percent rating, and increasing from 0 to 10 
percent the evaluation for service-connected right wrist 
aspiration, both effective October 27, 2005. This increased 
the Veteran's overall combined disability rating to that of 
the 30 percent level as of October 27, 2005. 

The RO notified the Veteran of the above decision through 
correspondence dated March 27, 2006. The notification letter 
stated that the Veteran was to receive monthly benefits at 
the rate prescribed for a single veteran with no dependents.   
The letter further advised that for VA to pay additional 
benefits for dependents the Veteran would have to complete 
and return the enclosed copy of VA Form 21-686c (Declaration 
of Status of Dependents). It was explained that payment from 
the date the RO received the Veteran's claim for compensation 
benefits was possible if    VA Form 21-686c was received 
within one year of the notification letter; otherwise, 
payment based upon additional dependents would be possible 
only from the date that the form was actually received.

Under these circumstances, the Veteran had up until March 27, 
2007 within which to complete and return VA Form 21-686c, to 
receive an effective date for additional compensation for her 
spouse and dependent children of her original date of claim 
for VA compensation benefits, in this instance, November 1, 
2005 (the first day of the month following the October 27, 
2005 date of increased compensation to the          30 
percent level). Receipt of VA Form 21-686c outside of this 
one-year timeframe would warrant an effective date of 
additional compensation no earlier than the date of receipt 
of this formal application. 

A copy of VA Form 21-686c of record provided by the Veteran 
is dated June 29, 2007, and states identifying information 
including Social Security numbers for her spouse and 
dependent children. On the form in the remarks section was 
written "This is my second submission of this form. Enclosed 
is another copy of my dependent's birth certificates." 

An August 2007 VA Form 119, report of contact indicates that 
the Veteran telephoned a VA employee and stated that the 
identifying information for her spouse was submitted with the 
original award, and inquired as to why additional 
compensation for her spouse did not date back to November 1, 
2005. The VA representative made a notation that the Veteran 
would receive a notification letter incorporating this 
information, and that the information provided would be used 
to calculate benefit amounts. 

In its April 2008 decision, the RO determined that an 
effective date of July 1, 2007 for additional compensation 
for the Veteran's spouse and two dependents was warranted. 
The RO explained the basis for the denial of any earlier 
effective date, given that her VA Form 21-686c was received 
outside of the requisite one-year timeframe to establish that 
benefit.

In her May 2008 Notice of Disagreement with the RO's 
decision, the Veteran contended that she had been aware of 
the one-year time limit to obtain an earlier effective date 
for additional compensation, and in fact had sent the 
requested information on VA Form 21-686c immediately after 
receiving it in March 2006. The Veteran stated that because 
she never heard back from the RO, she had assumed the 
decision was unfavorable or that she simply had received no 
notification of a favorable decision to award additional 
benefits. She further contended that upon contacting VA 
representatives at the RO, she was informed that the RO had 
actually received her April 2006 VA Form 21-686c but were 
just lacking Social Security numbers for her children, and 
that if she provided the information the situation would be 
resolved and she could receive retroactive compensation. 
According to the Veteran, despite what this VA employee 
stated there was no action ever taken on her request. The 
Veteran continued to telephone the RO periodically and was 
not able to obtain any further information or assistance. She 
eventually relied upon a Veterans Service Organization (VSO) 
representative to inquire into the situation, and a computer 
database check disclosed no action taken to provide any 
retroactive compensation.
Based upon having carefully reviewed this case in view of 
applicable law,             the Board finds that no earlier 
effective date than July 1, 2007 is assignable for the award 
of additional disability compensation based upon the 
Veteran's spouse and two dependents. The law governing 
effective dates is clear in providing that sufficient 
evidence of additional dependents must be received within 
one-year of an award, to warrant the assignment of an 
effective date premised on the original date of claim for 
compensation benefits. 38 U.S.C.A. § 5110(f); 38 C.F.R. § 
3.401(b). The Board is without discretion to diverge from the 
applicable law on the assignment of effective dates. 38 
U.S.C.A. § 7104(c).

The Veteran claims that the VA Form 21-686c she originally 
filed was lost or misplaced by the RO. However, pursuant to 
the doctrine of the presumptive of administrative regularity, 
the law presumes the normalcy of the administrative process 
absent clear evidence to the contrary. See Davis v. Principi, 
17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-54 (1992). Provided the Veteran had sent the required 
documentation in April 2006, it would reasonably be expected 
to have been associated with the claims file. There is no 
evidence to the contrary to rebut the presumption of 
regularity, including of any statement from a VA official 
that ever provided the representation that in fact an April 
2006 VA Form 21-686c was received. The one report of contact 
on file does not support such a finding.                The 
Veteran claims that reports of contact are missing for 
several other conversations she had with VA personnel. 
Unfortunately, there is no means to verify this. There is 
however, the likelihood that if an April 2006 Form 21-686c 
had been relocated as claimed, that some objective notation 
would have been made to the file by report of contact, or 
other process. At the very least, a relocated Form   21-686c 
would have been duly associated with the Veteran's claims 
file, rather than essentially having been lost twice. 

Under these circumstances, the only available conclusion to 
draw is that an       April 2006 notification of dependents 
form was never received at the RO as alleged. Again, the 
presumption is that absent evidence to the contrary, the 
regularity of the administrative process must be accepted as 
having transpired. There is no indication from the claims 
file, including in the response of VA representatives to the 
Veteran, of unusual circumstances or lost documentation. 
While the Board acknowledges that the Veteran's June 2007 VA 
Form 21-686c was ostensibly a "second" mailing of the 
requisite information to establish dependency, this assertion 
on the form alone cannot suffice to overcome the presumption 
that an earlier form would have been on file if timely sent.

To the extent the Veteran indicates that VA employees 
misinformed her that her April 2006 VA Form 21-686c had been 
located and she was therefore eligible for retroactive 
compensation, there is no objective finding to establish 
this. Provided that these representatives had given erroneous 
information in this regard, however, while regrettable, this 
would not in turn prove binding in this case in creating any 
legal entitlement to benefits. See Shields v. Brown, 8 Vet. 
App. 346, 351 (1995);  see also McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) ("[e]rroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."). Similarly, the fact that in August 2007 a VA 
representative may have reviewed the information previously 
on file for the Veteran's spouse, if not two dependents, and 
indicated that this would be used in calculating benefit 
amounts does not indicate an admission that retroactive 
additional compensation for her spouse was available. In any 
event, such an admission would not be binding absent the 
required documentation having been timely provided. 
 
The Board's decision is determined by the factual record 
before it, which gives no objective indication of an earlier 
filed claim than in June 2007. While the Board sympathizes 
with the Veteran's arguments raised in this case, the law 
governing    the assignment of effective dates for additional 
compensation are dispositive.                 The Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994). It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress." Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429,         432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

In summary, there is no basis to establish an earlier 
effective date for entitlement to additional compensation 
based upon a spouse, and two dependent children.         
Accordingly, an earlier effective date than July 1, 2007 for 
disability compensation at a higher rate based upon marital 
and dependency status is being denied. 


ORDER

An effective date prior to July 1, 2007 for the payment of 
additional compensation benefits for the Veteran's spouse and 
two dependent children is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


